Exhibit 10.6

EXECUTION COPY

Collateral Management Agreement

This Collateral Management Agreement, dated as of July 21, 2011 (the
“Agreement”), is entered into by and between Locust Street Funding LLC, a
Delaware limited liability company (together with successors and assigns
permitted hereunder, the “Issuer”), and FS Investment Corporation, a Maryland
corporation (together with its successors and assigns, the “Collateral
Manager”).

WITNESSETH:

WHEREAS, the Issuer intends to issue, pursuant to an indenture to be dated as of
the date hereof (as the same may be supplemented or otherwise modified from time
to time, the “Indenture”), by and between the Issuer and Citibank, N.A., as
trustee (the “Trustee”), up to $420,000,000 aggregate principal amount of
Class A Notes, Due July 15, 2021 (the “Class A Notes”);

WHEREAS, pursuant to the Indenture, the Issuer intends to pledge to the Trustee
for the benefit of the Secured Parties certain Collateral Obligations, Eligible
Investments, any Equity Securities acquired or received in connection with the
Collateral Obligations, together with certain other contract rights, amounts on
deposit in certain accounts, certain other assets and the proceeds thereof;

WHEREAS, the Issuer is authorized to enter into this Agreement, pursuant to
which the Collateral Manager agrees to perform, on behalf of the Issuer, certain
duties with respect to the Collateral in the manner and on the terms set forth
herein and to perform such additional duties as are consistent with the terms of
this Agreement and the Indenture as the Issuer may from time to time request;
and

WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties to this Agreement, the parties hereto
agree as follows:

1. Definitions.

Terms used herein but not otherwise defined shall have the meanings set forth in
the Indenture.

“Agreement” shall mean this Collateral Management Agreement, as amended or
otherwise modified from time to time in accordance with the terms hereof.



--------------------------------------------------------------------------------

“Collateral Management Fee” shall have the meaning specified in Section 8(a).

2. General Duties of the Collateral Manager.

The Collateral Manager shall provide services to the Issuer as follows:

(a) Subject to and in accordance with the terms of the Indenture and this
Agreement, the Collateral Manager agrees to supervise and direct the investment
and reinvestment of the Collateral and shall perform on behalf of the Issuer,
after observation of any directions of the Board of Managers, those
investment-related duties and functions assigned to the Issuer under the
Indenture, including, without limitation, the furnishing of Issuer Orders and
providing such certifications as may be required under the Indenture with
respect to permitted purchases and sales of Collateral Obligations and Eligible
Investments, and the Collateral Manager shall have the power to execute and
deliver all other necessary and appropriate documents and instruments on behalf
of the Issuer with respect thereto except to the extent otherwise expressly
provided in the Indenture.

(b) The Collateral Manager shall, subject to the terms and conditions of the
Indenture, perform its obligations hereunder with reasonable care and in good
faith using a degree of skill and attention no less than that which the
Collateral Manager exercises with respect to comparable assets that it manages
for others with similar objectives and policies, and carry out its obligations
hereunder in a manner consistent with the practices and procedures followed by
prudent institutional managers of national standing relating to assets of the
nature and character of the Collateral. Without prejudicing the preceding
sentence, the Collateral Manager shall follow its customary standards, policies
and procedures in performing its duties hereunder.

(c) The Collateral Manager shall comply with all of the terms and conditions of
the Indenture affecting the duties and functions to be performed by it
hereunder. The Collateral Manager shall be bound to follow the terms of any
amendment to the Indenture, subject to the limitations set forth in Section 8.5
of the Indenture.

(d) Subject to the terms and conditions of this Agreement and the Indenture, the
Collateral Manager shall (i) select the Collateral Obligations and Eligible
Investments to be acquired by the Issuer, (ii) invest and reinvest the
Collateral and facilitate the acquisition and settlement of Collateral
Obligations by the Issuer and (iii) instruct the Trustee with respect to any
disposition or tender of a Collateral Obligation, Equity Security or Eligible
Investment by the Issuer. In performing its duties hereunder, the Collateral
Manager shall seek to maximize the value of the Collateral for the benefit of
the Noteholders, taking into account the investment criteria and limitations set
forth herein and in the Indenture, and the Collateral Manager shall use all
reasonable efforts to manage the Collateral in such a way that timely payments
are made on the Class A Notes and no Default occurs under the Indenture;
provided, that (x) the Collateral Manager shall not be responsible if such
objectives are not achieved so long as the Collateral Manager performs its
duties under this Agreement and the Indenture in the

 

2



--------------------------------------------------------------------------------

manner provided for herein and therein; and (y) there shall be no recourse to
the Collateral Manager with respect to the Class A Notes. In no event whatsoever
shall there be recourse to the Collateral Manager or any of its Affiliates for
any amounts payable on the Class A Notes or the other payment obligations of the
Issuer under the Indenture or any of the other documents executed and delivered
by the Issuer in connection with the transactions contemplated by the Indenture.

(e) The Collateral Manager shall monitor the Collateral on behalf of the Issuer
and, on an ongoing basis, provide to the Trustee, the Collateral Administrator
and the Issuer all reports, schedules and other data which the Issuer is
required to prepare and deliver under the Indenture, substantially in the form
and containing such information required thereby, in sufficient time for such
required reports, schedules and data to be reviewed and delivered by the Issuer
to the parties entitled thereto under the Indenture. In addition, the Collateral
Manager shall, on behalf of the Issuer and to the extent reasonable and
practicable, from sources of information normally available to it, be
responsible for obtaining any information concerning whether a Collateral
Obligation has become a Defaulted Obligation.

(f) The Collateral Manager may, subject to and in accordance with the provisions
of the Indenture and this Agreement, direct the Trustee to take the following
actions with respect to the Collateral:

(i) retain any Collateral Obligation, Equity Security or Eligible Investment;

(ii) sell or otherwise dispose of such Collateral Obligation, Equity Security or
Eligible Investment in the open market or otherwise as permitted under the terms
hereof and under the terms of the Indenture;

(iii) if applicable, tender such Collateral Obligation, Equity Security or
Eligible Investment pursuant to an Offer;

(iv) if applicable, consent or withhold consent to any proposed amendment,
modification or waiver pursuant to an Offer;

(v) retain or dispose of any securities or other property (other than Cash)
received pursuant to an Offer;

(vi) waive, or consent to the waiver of, any default with respect to a Defaulted
Obligation;

(vii) accelerate, or vote to accelerate, the maturity of a Defaulted Obligation;

(viii) take appropriate action with respect to Collateral that does not
constitute Collateral Obligations or Eligible Investments; or

 

3



--------------------------------------------------------------------------------

(ix) subject to Sections 7.20 and 7.21 of the Indenture, exercise, or consent to
the exercise of, any other rights or remedies with respect to such Collateral
Obligation, Equity Security or Eligible Investment as provided in the related
document and instruments governing such Collateral Obligation.

(g) Subject to the satisfaction of the requirements of this Agreement and the
Indenture, following the disposition of any Collateral Obligation, Equity
Security or Eligible Investment (or any security or property received in
exchange therefor), the Collateral Manager shall direct the Trustee to apply
such amounts in accordance with the Indenture to the purchase of one or more
Collateral Obligations or Eligible Investments from time to time as required or
permitted by the Indenture.

(h) The Collateral Manager hereby agrees to the following:

(i) the Collateral Manager agrees not to institute against, or join any other
Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings or other
proceedings under U.S. federal or state bankruptcy or similar laws until at
least one year and one day or, if longer, the applicable preference period then
in effect, after the payment in full of all Class A Notes; provided, that
nothing in this clause (i) shall preclude, or be deemed to estop, the Collateral
Manager (A) from taking any action prior to the expiration of the applicable
preference period in (x) any case or proceeding voluntarily filed or commenced
by the Issuer or (y) any involuntary insolvency proceeding filed or commenced
against the Issuer by a Person other than the Collateral Manager, or (B) from
commencing against the Issuer or any properties of the Issuer any legal action
which is not a bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceeding;

(ii) the Collateral Manager shall cause any purchase or sale of any Collateral
Obligation to be conducted on terms and conditions no less favorable to the
Issuer than those available on an arm’s length basis;

(iii) the Collateral Manager shall provide to the Independent accountants
appointed pursuant to Section 10.7 of the Indenture all reports, data and other
information (including, without limitation, any letters of representations) that
such accountants may reasonably request in connection with such appointment, to
the extent reasonably available to the Collateral Manager; and

(iv) the Collateral Manager shall notify the Issuer of any change in control of
the Collateral Manager within a reasonable time after such change in control
occurs.

(i) In providing services hereunder, the Collateral Manager may, without the
prior consent of the Issuer or any Noteholder, employ or contract with third
parties at its own expense, including its Affiliates, to render advice
(including investment advice) and assistance, including the performance of any
of its duties

 

4



--------------------------------------------------------------------------------

hereunder. Such third parties shall be in addition to the Collateral
Administrator employed by the Issuer pursuant to the Collateral Administration
Agreement, the Independent accountants appointed on behalf of the Issuer
pursuant to Section 10.7 of the Indenture and any additional agents and counsel
employed by the Issuer pursuant to the Indenture, and to the maximum extent
permitted under applicable law, the Collateral Manager shall not be liable for
the acts or omissions of any such Person employed or appointed by the Issuer.
The Collateral Manager shall not be relieved of any of its duties hereunder as a
result of employing or contracting with third parties pursuant to this
Section 2(i) regardless of the performance of services by such third parties.
Notwithstanding the foregoing, the Collateral Manager may not assign its duties
hereunder except in accordance with Section 16.

(j) Notwithstanding anything in this Agreement to the contrary and for the
avoidance of doubt, the Collateral Manager shall not purchase any Collateral
Obligation without the prior written consent of a Majority of the Controlling
Class.

3. Brokerage.

The Collateral Manager, in its sole discretion, shall seek to obtain the best
execution for all orders placed with respect to the Collateral, considering all
relevant circumstances, including, without limitation, if applicable, conditions
related to any optional redemption of the Class A Notes or Tax Event (it being
understood that the Collateral Manager may not always obtain the best prices
available). Subject to the objective of obtaining the best execution, the
Collateral Manager may, in the allocation of business, take into consideration
all factors that it deems relevant, including, without limitation, the price,
the size of the transaction, the nature of the market for the security, the
amount of the commission, the amount of any assignment or transaction fees, the
timing of the transaction taking into account market prices and trends, the
reputation, experience and financial stability of the broker or dealer involved,
the quality of service rendered by the broker or dealer in other transactions
and other research and other brokerage services furnished to the Collateral
Manager or its Affiliates by brokers and dealers, in connection with the duties
of the Collateral Manager hereunder or otherwise, in each case in compliance
with Section 28(e) of the Exchange Act. Such brokerage services may be used by
the Collateral Manager or its Affiliates in connection with its other advisory
activities or investment operations. The Collateral Manager may aggregate sales
and purchase orders with respect to a transaction with similar orders being made
simultaneously for other accounts managed by the Collateral Manager or its
Affiliates, if in the Collateral Manager’s reasonable judgment such aggregation
may result in an overall economic benefit to the Issuer, taking into
consideration the selling or purchase price, brokerage commission or other
expenses. When a transaction on behalf of the Issuer occurs as part of any
aggregate sales or purchase orders by the Collateral Manager, the objective of
the Collateral Manager (and of its Affiliates involved in such transactions)
shall be to allocate the executions among the accounts in an equitable manner
based on then current facts and circumstances as determined by the Collateral
Manager from information reasonably available to it.

 

5



--------------------------------------------------------------------------------

Subject to the Collateral Manager’s execution obligations described herein, the
Collateral Manager is hereby authorized to effect client cross-transactions
where the Collateral Manager causes a transaction to be effected between the
Issuer and another account advised by it or any of its Affiliates; provided
that, if and to the extent required by the Advisers Act, such authorization is
terminable at the Issuer’s option without penalty, effective upon receipt by the
Collateral Manager of written notice from the Issuer.

4. Additional Activities of the Collateral Manager.

(a) Nothing herein shall prevent the Collateral Manager or any of its Affiliates
from engaging in other businesses, or from rendering services of any kind to the
Issuer and its Affiliates, the Trustee, the Holders of the Class A Notes or any
other Person. Without prejudice to the generality of the foregoing, the
Collateral Manager and its Affiliates and their respective members, managers,
directors, officers, stockholders, employees and agents may, among other things,
and subject to any limits specified in the Indenture and to the extent permitted
by applicable law:

(i) serve as directors (whether supervisory or managing), officers, employees,
agents, nominees or signatories for the Issuer, its Affiliates or any issuer of
any obligations included in the Collateral, to the extent permitted by their
organizational documents, as from time to time amended, or by any resolutions
duly adopted by the Issuer, its Affiliates or any issuer of any securities
included in the Collateral, pursuant to their respective organizational
documents;

(ii) receive fees for services rendered to any issuer of any obligations
included in the Collateral; provided, that (i) if any portion of such services
is related to any obligations included in the Collateral, the portion of such
fees, if any, that are payable to the Issuer and included within the definition
of “Principal Proceeds” in the Indenture relating to such obligations shall be
deposited in the Collection Account and (ii) with respect to such services, the
Collateral Manager is not acting as an agent for the Issuer;

(iii) be retained to provide services to the Issuer or its Affiliates that are
unrelated to this Agreement, and be paid therefor;

(iv) be a secured or unsecured creditor of, or hold an equity interest in, the
issuer of any obligations included in the Collateral or any Affiliate thereof;

(v) make a market in any Collateral Obligation, Eligible Investment or in the
Class A Notes; provided, that with respect to such market, the Collateral
Manager is not acting as agent for the Issuer;

(vi) serve as a member of any “creditors’ committee” or informal workout group
with respect to any obligation included in the Collateral

 

6



--------------------------------------------------------------------------------

which has become, or, in the Collateral Manager’s reasonable opinion, may
become, a Defaulted Obligation; and

(vii) act as collateral manager, investment manager or investment advisor for
any other entity which invests in securities in connection with collateralized
debt obligation transactions and in accordance with investment policies and
objectives similar to that of the Issuer; provided, that the Collateral Manager
may not take any such action if such action would require registration of the
Issuer as an “investment company” under the Investment Company Act or violate
any provisions of federal or applicable state law or any law, rule or regulation
of any governmental body or agency having jurisdiction over the Issuer.

(b) It is understood that the Collateral Manager and any of its Affiliates may
engage in any other business and furnish investment management and advisory
services to others, including Persons which may have investment policies
different from or similar to those of the Collateral Manager and which may own
securities of the same class, or which are of the same type as the Collateral
Obligations, Equity Securities or Eligible Investments or other securities of
the issuers of Collateral Obligations, Equity Securities or Eligible
Investments. The Collateral Manager shall be free in its sole discretion to make
recommendations to others, or effect transactions on behalf of itself or for
others, which may be the same as or different from those effected with respect
to the Collateral. The Issuer acknowledges that transactions in a specific
Collateral Obligation may not be accomplished for all accounts of the Collateral
Manager’s clients at the same time or the same price.

(c) Nothing contained in this Agreement shall prevent the Collateral Manager or
any of its Affiliates, acting either as principal or agent on behalf of others,
from buying or selling, or from recommending to or directing any other account
to buy or sell, at any time, securities of the same kind or class, or securities
of a different kind or class of the same issuer, as those directed by the
Collateral Manager to be purchased or sold on behalf of the Issuer hereunder. It
is understood that, to the extent permitted by applicable law, the Collateral
Manager, its Affiliates, and any officer, director, member, manager or employee
of the Collateral Manager or any such Affiliate or any member of their families
or a Person advised by the Collateral Manager may have an interest in a
particular transaction or in securities of the same kind or class, or securities
of a different kind or class of the same issuer, as those whose purchase or sale
the Collateral Manager may direct hereunder.

(d) The Issuer acknowledges that the ability of the Collateral Manager and its
Affiliates to effect and/or recommend transactions related to the Collateral
Obligations may be restricted by applicable regulatory requirements in the
United States or elsewhere and/or the Collateral Manager’s internal policies
designed to comply with such requirements. Without limitation of the foregoing,
when the Collateral Manager or an Affiliate is engaged in an underwriting or
other distribution of securities of a company, the Collateral Manager may in
certain circumstances be prohibited from purchasing or recommending the purchase
of certain securities of that company for its

 

7



--------------------------------------------------------------------------------

clients. Without limitation of the foregoing, the Collateral Manager and its
Affiliates may also be prohibited from effecting certain transactions for the
Issuer’s account with or through its Affiliates, when acting as agent for
another customer as well as the Issuer in respect of a particular transaction,
or from acting as the counterparty on a transaction with the Issuer. If not
prohibited, the Collateral Manager is nonetheless not required to effect
transactions for the Issuer’s account with or through the Collateral Manager’s
Affiliates and other clients of the Collateral Manager and/or its Affiliates or
in instances in which the Collateral Manager or its Affiliates have multiple
interests.

(e) Unless the Collateral Manager determines in its sole discretion that such
purchase or sale may be appropriate, the Collateral Manager may refrain from
directing the purchase or sale hereunder of securities of (i) the Collateral
Manager, its Affiliates or any of its or their officers, directors, agents,
stockholders or employees, (ii) Persons for which the Collateral Manager or its
Affiliates act as financial adviser or underwriter and (iii) Persons about which
the Collateral Manager or its Affiliates have information which the Collateral
Manager deems confidential or non-public or otherwise might prohibit it from
trading such securities in accordance with applicable law. The Collateral
Manager shall not be obligated to exploit any particular investment opportunity
that may arise with respect to the Collateral.

5. Conflicts of Interest.

(a) Any purchase or disposition of a Collateral Obligation shall be made in
accordance with Section 2(h)(ii). Any purchase or disposition of a Collateral
Obligation effected on behalf of the Issuer with the Collateral Manager or any
Affiliate thereof will be effected in accordance with all applicable laws
(including, without limitation, the Investment Company Act and the Advisers Act
and their respective rules and regulations) and on terms as favorable to the
Issuer as would be the case if such Person were not so affiliated.

(b) Various potential and actual conflicts of interest may arise from the
overall investment activities of the Collateral Manager and its Affiliates. The
Collateral Manager and its Affiliates may invest in securities and loans that
would be appropriate to purchase under the Indenture. Such investments may be
different from those made on behalf of the Issuer. The Collateral Manager and
its Affiliates may have ongoing relationships with companies whose securities or
loans are purchased under the Indenture as Collateral Obligations. Affiliates
and clients of the Collateral Manager may invest in securities or loans that are
senior to, or have interests different from or adverse to, the securities and
loans that are purchased under the Indenture. The Collateral Manager may serve
as asset manager for, invest in, or be affiliated with, other entities organized
to issue collateralized debt obligations secured by high yield debt securities,
loans, emerging market debt securities and loans or other types of investments
(or combinations thereof). The Collateral Manager has and may at certain times
be simultaneously seeking to purchase or sell investments for the Issuer and any
similar entity for which it serves as asset manager, or for its clients and
Affiliates, or enter into transactions between the Issuer and any similar entity
for which it serves as asset manager. The Issuer hereby acknowledges the various
potential and actual conflicts of

 

8



--------------------------------------------------------------------------------

interest that may exist with respect to the Collateral Manager as described
above and further acknowledges and agrees that, except to the extent that the
Collateral Manager breaches any of its covenants or undertakings hereunder, the
Collateral Manager shall have no liability arising out of such potential or
actual conflicts of interest; provided, that nothing in this Section 5 shall be
construed as altering the duties of the Collateral Manager as set forth in this
Agreement or any other transaction document or the requirements of any law,
rule, or regulation applicable to the Collateral Manager.

6. Records; Confidentiality.

The Collateral Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Issuer, the
Trustee, the Holders of the Class A Notes, the Collateral Administrator and the
Independent accountants appointed by the Collateral Manager on behalf of the
Issuer pursuant to Section 10.7 of the Indenture at any time during the
Collateral Manager’s normal business hours and upon not less than three
(3) Business Days’ prior notice. The Collateral Manager shall keep confidential
any and all information obtained in connection with the services rendered
hereunder and shall not disclose any such information to non-affiliated third
parties except (i) with the prior written consent of the Issuer, (ii) in
connection with establishing trading or investment accounts or otherwise in
connection with effecting transactions on behalf of the Issuer, (iii) as
required by law, regulation, court order, organizational document or the rules
or regulations of any self-regulating organization, body or official having
jurisdiction over the Collateral Manager, (iv) to its professional advisers,
(v) information relating to performance of the Collateral as may be used by the
Collateral Manager in the ordinary course of its business, (vi) such information
that was or is obtained by the Collateral Manager on a non-confidential basis;
provided, that the Collateral Manager does not know or have reason to know of
any breach by such source of any confidentiality obligations with respect
thereto, (vii) such information as may be necessary or desirable in order for
the Collateral Manager to prepare, publish and distribute to any Person any
information relating to the investment performance of the Collateral during any
period that the Collateral Manager serves as an investment adviser to the
Issuer, (viii) to potential buyers in connection with a sale of any of the
Class A Notes or any Collateral and (x) such information as shall have been
publicly disclosed other than in violation of this Agreement; provided, that
notwithstanding anything to the contrary set forth herein or in any other
agreement to which the parties hereto are parties or by which they are bound,
each party hereto (and any employee, representative or agent of any party
hereto) may disclose to any and all persons, without limitation of any kind, the
tax structure and tax treatment of the transactions contemplated hereby and by
the transaction documents and all materials of any kind (including opinions or
other tax analysis) that are provided to such party relating to such tax
treatment and tax structure. For this purpose, “tax structure” is limited to any
facts relevant to the U.S. federal income tax treatment of the offering and does
not include information relating to the identity of the Issuer. For purposes of
this Section 6, none of the Issuer, the Holders of the Class A Notes or the
Trustee shall be considered “non-affiliated third parties.”

 

9



--------------------------------------------------------------------------------

7. Obligations of Collateral Manager.

Subject to the terms of the Indenture and to Section 10 hereof, the Collateral
Manager shall use all commercially reasonable efforts to ensure that no action
is taken by it, and shall not willfully or in a grossly negligent manner take
any action which would (a) materially adversely affect the status of the Issuer
for purposes of U.S. federal or state law or any other law which, in the
Collateral Manager’s good faith judgment, is applicable to the Issuer, (b) not
be permitted by the Issuer’s organizational documents, (c) violate any law, rule
or regulation of any governmental body or agency having jurisdiction over the
Issuer, including, without limitation, actions which would violate any U.S.
federal, state or other applicable securities law the violation of which would
adversely affect, in any material respect, any Holder of any Class A Notes, the
business, operations, assets or financial condition of the Issuer, or the
ability of the Collateral Manager to perform its obligations hereunder,
(d) require registration of the Issuer or the pool of Collateral as an
“investment company” under the Investment Company Act, (e) adversely affect the
Trustee in any material respect, (f) result in the Issuer violating the terms of
the Indenture, (g) adversely affect the interests of the Secured Parties in the
pool of Collateral in any material respect (other than actions (i) permitted
hereunder or under the Indenture or (ii) taken in the ordinary course of
business of the Collateral Manager in accordance with its fiduciary duties to
its clients) or (h) cause (i) the Issuer to take any action or make an election
to classify itself as an association taxable as a corporation for federal, state
or any applicable tax purposes or (ii) otherwise cause adverse tax consequences
to the Issuer, it being understood that, in all circumstances, (x) the
Collateral Manager and its Affiliates and their respective members, managers,
directors, officers, stockholders, employees and agents shall not be liable to
the Issuer except as provided in Section 10 and (y) in connection with the
foregoing, the Collateral Manager shall not be required to make any independent
investigation of any facts or laws not otherwise known to it in connection with
its obligations under this Agreement and the Indenture or the conduct of its
business generally. If the Collateral Manager is ordered to take any such
action, the Collateral Manager shall promptly notify the Trustee if, in the
Collateral Manager’s judgment, such action would have one or more of the
consequences set forth above; provided, that the Collateral Manager need not
take such action unless a Majority of the Controlling Class have consented
thereto in writing. In addition, the Collateral Manager need not take such
action unless arrangements satisfactory to it are made to insure or indemnify
the Collateral Manager from any liability it may incur as a result of such
action. The Collateral Manager and its Affiliates and their respective members,
managers, directors, officers, stockholders, employees and agents shall not be
liable to the Issuer, the Trustee, any Secured Party or any other Person except
as provided in Section 10. The Collateral Manager covenants that it shall comply
in all material respects with applicable laws and regulations relating to its
performance under this Agreement. Notwithstanding anything contained in this
Agreement to the contrary, any indemnification of the Collateral Manager
provided for in this Section 7 shall be payable out of the Collateral in
accordance with the Priority of Payments.

 

10



--------------------------------------------------------------------------------

8. Compensation.

(a) On each Payment Date, the Collateral Manager shall be entitled to receive,
for services rendered and performance of its obligations under this Agreement
over the related Due Period, a fee payable in arrears equal to an aggregate
0.35% per annum on the Aggregate Principal Amount of the Collateral Portfolio
(such fee, the “Collateral Management Fee”), measured as of the beginning of the
Due Period preceding such Payment Date and payable in accordance with the
Priority of Payments as described in Article XI of the Indenture on each such
Payment Date. The Collateral Management Fee shall be computed on the basis of a
calendar year consisting of 360-days and the actual number of days elapsed.

(b) If this Agreement is terminated pursuant to Section 12 or 13 or otherwise,
any accrued and unpaid Collateral Management Fee will immediately become due and
payable in accordance with the Priority of Payments on the next Payment Date to
the outgoing Collateral Manager; provided, that the accrued and unpaid
Collateral Management Fee with respect to the Due Period in which this Agreement
is terminated will be payable to the outgoing Collateral Manager and the
successor Collateral Manager pro rata based on the number of days each served in
such capacity during the Due Period in which this Agreement is terminated;
provided, further, that any accrued and unpaid Collateral Management Fee accrued
prior to the Due Period in which this Agreement is terminated, including any
Collateral Management Fees deferred pursuant to Section 8(c), shall be payable
solely to the outgoing Collateral Manager.

(c) If on any Payment Date there are insufficient funds to pay any Collateral
Management Fee then due in full in accordance with the Priority of Payments, or
if on or prior to any Payment Date the Collateral Manager elects (by delivering
notice of such election to the Trustee and the Collateral Administrator) to
defer all or any portion of the Collateral Management Fee due or to become due
on such Payment Date, the amount not so paid or elected to be deferred shall be
deferred and shall be payable on the first succeeding Payment Date on which any
funds are available therefor in accordance with the Priority of Payments, unless
deferred again. The Collateral Manager shall have the right, at its sole option,
to waive all or a portion of any accrued and unpaid Collateral Management Fee at
any time by delivering notice thereof to the Trustee, and directing the Trustee
to apply such amounts as Interest Proceeds or as Principal Proceeds for
application in accordance with the Priority of Payments.

(d) The Collateral Manager shall be responsible for all expenses incurred in the
performance of its obligations under this Agreement; provided, that the
following shall be reimbursed by the Issuer in accordance with the Indenture:
(i) the fees and disbursements of the Collateral Manager and its counsel with
respect to the offering and sale of the Class A Notes, (ii) the expenses of
employing outside lawyers or consultants in connection with the restructuring of
any Collateral Obligation, (iii) the fees payable to Virtus Group, LP, as
Collateral Administrator under the Collateral Administration Agreement, (iv) the
fees and expenses of employing outside lawyers to provide advice with respect to
any provisions of the Indenture or this Agreement, including any amendment or
waiver thereto or hereto, (v) the reasonable expenses of

 

11



--------------------------------------------------------------------------------

exercising observation rights (including through a representative) pursuant to
Section 18, and (vi) the expenses of Independent accountants of the Issuer.

9. Benefit of the Agreement.

The Collateral Manager agrees that its obligations under this Agreement shall be
enforceable by the Trustee on behalf of the Secured Parties.

10. Limits of Collateral Manager Responsibility; Indemnification.

(a) The Collateral Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder and under the terms of the
Indenture applicable to it with reasonable care and in good faith and, subject
to the standard of conduct described in the next succeeding sentence, shall not
be responsible for any action of the Issuer or the Trustee in following or
declining to follow any advice, recommendation or direction of the Collateral
Manager. The Collateral Manager and its Affiliates and their respective members,
managers, directors, officers, stockholders, employees and agents shall not be
liable to the Issuer, the Trustee, any Secured Party or the Holders of the
Class A Notes or any other Persons for any Losses (as defined below) incurred,
or for any decrease in the value of the Collateral or the Class A Notes, as a
result of the actions taken or recommended, or for any omissions, by the
Collateral Manager or its Affiliates or their respective members, managers,
directors, officers, stockholders, employees or agents under this Agreement,
except by reason of acts or omissions constituting bad faith, fraud, willful
misconduct or gross negligence in the performance of its obligations hereunder
and under the applicable terms of the Indenture. Notwithstanding anything in
this Agreement or the Indenture to the contrary, any obligation of the
Collateral Manager to apply commercially reasonable efforts in purchasing and
disposing of Collateral Obligations and Eligible Investments and the performance
of its other duties under this Agreement shall permit the Collateral Manager to
take into account its investment decision-making process and any other
considerations it deems appropriate. The Collateral Manager and its Affiliates
and their respective members, managers, directors, officers, stockholders,
employees and agents shall be entitled to indemnification by the Issuer in
accordance with Section 10(b) and the Priority of Payments. The Collateral
Manager shall indemnify and hold harmless (the Collateral Manager, in such case
the “Indemnifying Party”) the Issuer and its Affiliates and their respective
members, managers, directors, officers, stockholders, employees and agents
(each, an “Indemnified Party”) from and against any and all expenses, losses,
damages, liabilities, demands, charges or claims of any nature whatsoever
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”), as
incurred, in respect of or arising from acts or omissions constituting, and
determined in a final judicial proceeding to constitute, bad faith, fraud,
willful misconduct or gross negligence in the performance by the Collateral
Manager of its obligations hereunder and under the applicable terms of the
Indenture.

(b) The Issuer shall indemnify and hold harmless (the Issuer, in such case the
“Indemnifying Party”) the Collateral Manager and its Affiliates and their
respective members, managers, directors, officers, stockholders, employees and
agents

 

12



--------------------------------------------------------------------------------

(each, an “Indemnified Party”) from and against any and all Losses, as incurred,
in respect of or arising from (i) the issuance of the Class A Notes, (ii) the
transactions described in the Indenture or this Agreement, or (iii) any action
or failure to act by any Indemnified Party which has not been determined in a
final judicial proceeding to constitute bad faith, fraud, willful misconduct or
gross negligence of the Collateral Manager’s duties under this Agreement or the
Indenture. The obligations of the Issuer under this Section 10 to indemnify any
Indemnified Party for any Losses will be payable solely out of the Collateral in
accordance with the Priority of Payments.

The foregoing provisions, however, shall not be construed to relieve any Person
of any liability to the extent that such liability may not be waived, modified
or limited under applicable law.

(c) An Indemnified Party shall (or with respect to the Collateral Manager’s
Affiliates and the members, managers, directors, officers, stockholders,
employees and agents of the Collateral Manager and its Affiliates, the
Collateral Manager shall cause such Indemnified Party to) promptly notify the
Indemnifying Party if the Indemnified Party receives a complaint, claim,
compulsory process or other notice of any loss, claim, damage or liability
giving rise to a claim for indemnification under this Section 10, but failure so
to notify the Indemnifying Party (i) shall not relieve such Indemnifying Party
from its obligations under Section 10(b) unless and to the extent that it did
not otherwise learn of such action or proceeding and to the extent such failure
results in the forfeiture by the Indemnifying Party of substantial rights and
defenses and (ii) shall not, in any event, relieve the Indemnifying Party of any
obligations to any Person entitled to indemnity pursuant to Section 10(b) other
than the indemnification obligations provided for in Section 10(b).

(d) With respect to any claim made or threatened against an Indemnified Party,
or compulsory process or request served upon such Indemnified Party for which
such Indemnified Party is or may be entitled to indemnification under this
Section 10, such Indemnified Party shall (or with respect to the Collateral
Manager’s Affiliates and the members, managers, directors, officers,
stockholders, employees and agents of the Collateral Manager and its Affiliates,
the Collateral Manager shall cause such Indemnified Party to), at the
Indemnifying Party’s expense:

(i) give written notice to the Indemnifying Party of such claim within ten
(10) days after such claim is made or threatened, which notice shall specify in
reasonable detail the nature of the claim and the amount (or an estimate of the
amount) of the claim; provided, that failure to give notice shall not relieve
the Indemnifying Party of its obligation hereunder, unless the Indemnifying
Party is materially prejudiced or otherwise forfeits substantial rights or
defenses by reason of such failure;

(ii) provide the Indemnifying Party such information and cooperation with
respect to such claim as the Indemnifying Party may reasonably require,
including, but not limited to, making appropriate personnel

 

13



--------------------------------------------------------------------------------

available to the Indemnifying Party at such reasonable times as the Indemnifying
Party may request;

(iii) cooperate and take all such steps as the Indemnifying Party may reasonably
request to preserve and protect any defense to such claim;

(iv) in the event suit is brought with respect to such claim, upon reasonable
prior notice, afford to the Indemnifying Party the right, which the Indemnifying
Party may exercise in its sole discretion and at its expense, to participate in
the investigation, defense and settlement of such claim;

(v) neither incur any material expense to defend against nor release or settle
any such claim or make any admission with respect thereto (other than routine or
incontestable admissions or factual admissions the failure to make which would
expose such Indemnified Party to unindemnified liability) without the prior
written consent of the Indemnifying Party; provided, that the Indemnifying Party
shall have advised such Indemnified Party that such Indemnified Party is
entitled to be indemnified hereunder with respect to such claim; and

(vi) upon reasonable prior notice, afford to the Indemnifying Party the right,
in its sole discretion and at its sole expense, to assume the defense of such
claim, including, but not limited to, the right to designate counsel and to
control all negotiations, litigation, arbitration, settlements, compromises and
appeals of such claim; provided, that if the Indemnifying Party assumes the
defense of such claim, it shall not be liable for any fees and expenses of
counsel for any Indemnified Party incurred thereafter in connection with such
claim except that if such Indemnified Party reasonably determines that counsel
designated by the Indemnifying Party has a conflict of interest, such
Indemnifying Party shall pay the reasonable fees and disbursements of one
counsel (in addition to any local counsel) separate from its own counsel for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances; provided, further, that prior to entering into any
final settlement or compromise, such Indemnifying Party shall seek the consent
of the Indemnified Party and use its best efforts in the light of the then
prevailing circumstances (including, without limitation, any express or implied
time constraint on any pending settlement offer) to obtain the consent of such
Indemnified Party as to the terms of settlement or compromise. If an Indemnified
Party does not consent to the settlement or compromise within a reasonable time
under the circumstances and such settlement or compromise includes a full
release of all claims and does not include any admission of liability or
wrongdoing by the Indemnified Party, the Indemnifying Party shall not thereafter
be obligated to indemnify the Indemnified Party for any amount in excess of such
proposed settlement or compromise.

 

14



--------------------------------------------------------------------------------

(e) No Indemnified Party shall, without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed,
settle or compromise any claim giving rise to a claim for indemnity hereunder,
or permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise or consent includes, as an unconditional term
thereof, the giving by the claimant to the Indemnifying Party of a release from
liability substantially equivalent to the release given by the claimant to such
Indemnified Party in respect of such claim.

(f) In the event that any Indemnified Party waives its right to indemnification
hereunder, the Indemnifying Party shall not be entitled to appoint counsel to
represent such Indemnified Party nor shall the Indemnifying Party reimburse such
Indemnified Party for any costs of counsel to such Indemnified Party.

11. No Partnership or Joint Venture.

The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager shall be, for all purposes herein, deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized by the Issuer from time to time, have no authority to act for or
represent the Issuer in any way or otherwise be deemed an agent of the Issuer.

12. Term; Termination.

(a) This Agreement shall continue in force until the first of the following
occurs: (i) the payment in full or redemption in whole of the Class A Notes and
the termination of the Indenture in accordance with its terms; (ii) the
liquidation of the Collateral and the final distribution of the proceeds of such
liquidation to the Holders of the Class A Notes; or (iii) the termination of
this Agreement in accordance with Section 12(b), (c) or Section 13. The
Collateral Manager hereby acknowledges and agrees that the Collateral Manager
shall continue to perform its obligations hereunder and under the Indenture in
the manner provided herein and therein until the payment in full or redemption
in whole of the Class A Notes unless any of the events described in clause
(ii) or (iii) of the preceding sentence occur prior thereto.

(b) Notwithstanding any other provision hereof to the contrary, this Agreement
may be terminated without cause by the Collateral Manager, and the Collateral
Manager may resign, upon 90 days’ prior written notice to the Issuer and the
Trustee.

(c) This Agreement shall be automatically terminated in the event that the
Issuer or any portion of the pool of Collateral has become required to register
as an investment company under the provisions of the Investment Company Act.

(d) If this Agreement is terminated pursuant to this Section 12, such
termination shall be without any further liability or obligation of either party
to the

 

15



--------------------------------------------------------------------------------

other, except as provided in Sections 8, 10 and 14, which provisions shall
survive the termination of this Agreement.

(e) Upon the removal or resignation of the Collateral Manager pursuant to
Section 12 or 13, the Issuer may appoint a successor Collateral Manager that is
reasonably acceptable to a Majority of the Controlling Class and that is
approved by all of the members of the Issuer.

If the Collateral Manager is removed pursuant to Section 13, (1) a Majority of
the Controlling Class may elect to increase the Collateral Management Fee (or
provide for a subordinated collateral management fee) for the successor
Collateral Manager, subject to the consent of the Issuer; and (2) if a successor
Collateral Manager is not appointed within 60 days of such removal of the
Collateral Manager for “cause,” the Issuer may not reinvest in additional
Collateral Obligations.

(f) Upon the acceptance by a successor Collateral Manager of such appointment,
all rights and obligations of the Collateral Manager under this Agreement shall
terminate, except as provided in Sections 2(h)(i), 8(b), 10(a), 10(b), 14(a) and
23. Upon expiration of the applicable notice period with respect to termination
specified in this Section 12 or Section 13, as applicable, and upon the
acceptance by a successor Collateral Manager of such appointment, all authority
and power of the Collateral Manager under this Agreement and the Indenture,
whether with respect to the Collateral or otherwise, shall automatically and
without further action by any Person pass to and be vested in the successor
Collateral Manager upon the appointment thereof. Nevertheless, the Collateral
Manager shall take such steps as may be reasonably necessary to transfer such
authority and power.

13. Termination for Cause.

This Agreement may be terminated, and the Collateral Manager may be removed by
the Issuer for cause, upon thirty (30) days’ prior written notice and with the
consent of a Majority of the Controlling Class; provided, that the termination
of this Agreement pursuant to Section 13(c) shall be automatic with no notice
required from the Issuer or any other Person and with no consent required from a
Majority of the Controlling Class or any other Person; provided, further, that
such notice may be waived by the Collateral Manager. Notice of such removal for
cause shall be delivered by or on behalf of the Issuer to the Holders of the
Class A Notes. For purposes of determining “cause” with respect to termination
of this Agreement pursuant to this Section 13, such term shall mean any one of
the following events:

(a) the Collateral Manager shall willfully violate or breach any material
provision of this Agreement or the Indenture applicable to it;

(b) the Collateral Manager shall violate or breach any provision of this
Agreement or any term of the Indenture applicable to it (including, but not
limited to, any breach of a material representation, warranty or certification
of the Collateral Manager hereunder or thereunder, but other than as covered in
Section 13(a),

 

16



--------------------------------------------------------------------------------

and it being understood that the failure of any Coverage Test or any Eligibility
Criteria is not a violation or breach, other than a willful violation or breach
of the Eligibility Criteria at the time of the acquisition of any Collateral
Obligation), which violation or breach (1) has a material adverse effect on the
Holders of any Class A Notes and (2) if capable of being cured, is not cured
within 30 days of the Collateral Manager becoming aware of, or its receiving
notice from the Issuer or the Trustee of, such violation or breach, or, if such
violation or breach is not capable of being cured within 30 days but is capable
of being cured in a longer period, it fails to cure such violation or breach
within the period in which a reasonably prudent person could cure such violation
or breach, but in no event greater than 60 days;

(c) the Collateral Manager is wound up or dissolved or there is appointed over
it or a substantial part of its assets a receiver, administrator, administrative
receiver, trustee or similar officer; or the Collateral Manager (i) ceases to be
able to, or admits in writing its inability to, pay its debts as they become due
and payable, or makes a general assignment for the benefit of, or enters into
any composition or arrangement with, its creditors generally; (ii) applies for
or consents (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) of the Collateral Manager or of any
substantial part of its properties or assets, or authorizes such an application
or consent, or proceedings seeking such appointment are commenced without such
authorization, consent or application against the Collateral Manager and
continue undismissed for 60 days; (iii) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency or dissolution, or
authorizes such application or consent, or proceedings to such end are
instituted against the Collateral Manager without such authorization,
application or consent and are approved as properly instituted and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency;
or (iv) permits or suffers all or any substantial part of its properties or
assets to be sequestered or attached by court order and the order remains
undismissed for 60 days;

(d) the indictment of the Collateral Manager for any act constituting fraud or
criminal negligence or otherwise constituting a felony, in each case that is
related to the Collateral Manager’s performance of its obligations under this
Agreement or is materially related to the Collateral Manager providing asset
management services;

(e) the occurrence of any event specified in clause (a) or (b) of the definition
of Event of Default in the Indenture which default is primarily the result of
any act or omission of the Collateral Manager resulting from a breach of its
duties under this Agreement or under the Indenture (but not as a result of any
default of any Collateral Obligation);

(f) as of any Measurement Date after the Initial Investment Period the Class A
Par Value Ratio is less than 130%; or

 

17



--------------------------------------------------------------------------------

(g) GSO / Blackstone Debt Funds Management LLC ceases to be the sub-advisor of
FB Income Advisor, LLC.

If any of the events specified in Section 13(c) shall occur, the Collateral
Manager shall give prompt written notice thereof to the Issuer and the Trustee
upon the Collateral Manager’s becoming aware of the occurrence of such event.

14. Action Upon Termination.

(a) From and after the effective date of termination of this Agreement, the
Collateral Manager shall not be entitled to compensation for further services
hereunder, but shall be paid all compensation accrued to the date of termination
and its pro rata portion of any Collateral Management Fee payable after the date
of termination, as provided in Section 8(b), and shall be entitled to receive
any amounts owing under Section 10, in each case in accordance with the Priority
of Payments on the following Payment Date and each Payment Date thereafter until
paid in full. Upon such termination, the Collateral Manager shall as soon as
practicable:

(i) deliver to the Issuer, or to the successor Collateral Manager if so directed
by the Issuer, all property and documents of the Trustee or the Issuer or
otherwise relating to the Collateral then in the custody of the Collateral
Manager; and

(ii) deliver to the Trustee an accounting with respect to the books and records
delivered to the Trustee or the successor Collateral Manager appointed pursuant
to Sections 12(e) and (f).

Notwithstanding such termination, the Collateral Manager shall remain liable for
its acts or omissions hereunder to the extent set forth in Section 10 arising
prior to termination and for any expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including reasonable
attorneys’ fees) in respect of or arising out of a breach of the representations
and warranties made by the Collateral Manager in Section 17(b) or from any
failure of the Collateral Manager to comply with the provisions of this
Section 14 or its obligations under Section 2(h)(i), Section 6 (solely with
respect to confidentiality) and Section 7.

The Collateral Manager agrees that, notwithstanding any termination, it shall
reasonably cooperate in any Proceeding arising in connection with this
Agreement, the Indenture or any of the Collateral (excluding any such Proceeding
in which claims are asserted against the Collateral Manager or any Affiliate of
the Collateral Manager) upon receipt of appropriate indemnifications and expense
reimbursement.

15. [Reserved].

16. Assignments.

The Collateral Manager may not assign its rights or responsibilities under this
Agreement without the approval of a Majority of the Controlling Class and all of
the

 

18



--------------------------------------------------------------------------------

members of the Issuer; provided, that, notwithstanding the foregoing, the
Collateral Manager shall be permitted to assign any or all of its rights and
delegate any or all of its obligations under this Agreement to an Affiliate
without obtaining the approval of a Majority of the Controlling Class if such
Affiliate (i) has demonstrated an ability to perform professionally and
competently duties similar to those imposed upon the Collateral Manager under
this Agreement and the Indenture; (ii) is legally qualified and has the capacity
to act as Collateral Manager under this Agreement and (iii) performs its
obligations under this Agreement using substantially the same team of
individuals which would have performed such obligations had the assignment not
occurred (subject to the right of the Collateral Manager to remove, replace or
substitute any such individuals in the ordinary course of its business);
provided, further, that any assignment by the Collateral Manager of its rights
and responsibilities under this Agreement shall require the written consent of
each of the Issuer and a Majority of the Controlling Class if it would
constitute an “assignment” for purposes of Section 205(a)(2) of the Advisers
Act.

In addition, the Collateral Manager, in its discretion, may employ, or contract
with, third parties (including Affiliates) to render advice (including
investment advice) and assistance to the Issuer and to perform any of its duties
under this Agreement; provided, that the Collateral Manager shall not be
relieved of any of its duties under this Agreement regardless of the performance
of any services by third parties.

Any assignment made in accordance with this Agreement shall bind the assignee
hereunder in the same manner as the Collateral Manager is bound. In addition,
the assignee shall execute and deliver to the Issuer and the Trustee a
counterpart of this Agreement naming such assignee as Collateral Manager. Upon
the execution and delivery of such a counterpart by the assignee, the Collateral
Manager shall be released from further obligation pursuant to this Agreement,
except with respect to its obligations arising under Section 10 prior to such
assignment and for any expenses, losses, damages, liabilities, demands, charges
and claims of any nature whatsoever (including reasonable attorneys’ fees) in
respect of or arising out of a breach of the representations and warranties made
by the Collateral Manager in Section 17(b) or from any failure of the Collateral
Manager to comply with the provisions of this Section 16 or its obligations
under Section 2(h)(i), Section 6 (with respect to confidentiality) and Section 7
(prior to such assignment). In addition, Sections 10(a), 10(b) and 14 shall
survive any release of the Collateral Manager from its obligations under this
Agreement pursuant to any assignment.

Any assignment of this Agreement by the Issuer shall require the prior written
consent of the Collateral Manager and the Trustee, except in the case of
assignment by the Issuer (i) to an entity which is a successor to the Issuer
permitted under the Indenture, in which case such successor organization shall
be bound hereunder and by the terms of said assignment in the same manner as the
Issuer is bound thereunder, or (ii) to the Trustee as contemplated by the
Indenture. In the event of any assignment by the Issuer, the Issuer shall use
reasonable efforts to cause its successor to execute and deliver to the
Collateral Manager such documents as the Collateral Manager shall consider
reasonably necessary to effect fully such assignment.

 

19



--------------------------------------------------------------------------------

17. Representations and Warranties.

(a) The Issuer hereby represents and warrants to the Collateral Manager as
follows:

(i) The Issuer has been duly formed and is validly existing under the laws of
Delaware, has the full power and authority to own its assets and the securities
proposed to be owned by it and included in the Collateral and to transact the
business in which it is presently engaged and is duly qualified under the laws
of each jurisdiction where its ownership or lease of property or the conduct of
its business requires, or the performance of its obligations under this
Agreement, the Securities Account Control Agreement, the Indenture, or the
Class A Notes would require such qualification, except for failures to be so
qualified, authorized or licensed that would not in the aggregate have a
material adverse effect on the business, operations, assets or financial
condition of the Issuer.

(ii) The Issuer has the full power and authority to execute and deliver this
Agreement, the Indenture, the Securities Account Control Agreement and the
Class A Notes and perform all obligations required hereunder and thereunder and
has taken all necessary action to authorize this Agreement, the Indenture, the
Securities Account Control Agreement and the Class A Notes on the terms and
conditions hereof and thereof and the execution, delivery and performance of
this Agreement, the Indenture, the Securities Account Control Agreement and the
Class A Notes and the performance of all obligations imposed upon it hereunder
and thereunder. No consent of any other person including, without limitation,
stockholders and creditors of the Issuer, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority, other than those that may be
required under state securities or “blue sky” laws and those that have been or
shall be obtained in connection with this Agreement, the Indenture, the
Securities Account Control Agreement or the issuance of the Class A Notes, is
required by the Issuer in connection with this Agreement, the Indenture, the
Securities Account Control Agreement or the Class A Notes or the execution,
delivery, performance, validity or enforceability of this Agreement, the
Indenture, the Securities Account Control Agreement or the Class A Notes or the
obligations imposed upon it hereunder or thereunder. This Agreement, the
Indenture, the Securities Account Control Agreement and the Class A Notes
constitute, and each instrument or document required hereunder or thereunder,
when executed and delivered hereunder or thereunder, shall constitute, the
legally valid and binding obligation of the Issuer enforceable against the
Issuer in accordance with its terms, subject, as to enforcement, to (a) the
effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights, as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the Issuer
and (b) general equitable principles (whether enforceability of such principles
is considered in a proceeding at law or in equity).

 

20



--------------------------------------------------------------------------------

(iii) The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder shall not violate any provision of
any existing law or regulation binding on the Issuer, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Issuer, or the organizational documents of, or any securities issued by, the
Issuer or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Issuer is a party or by which the Issuer
or any of its assets is or may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of the Issuer, and shall not result in or require the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking (other than the lien of the Indenture).

(iv) The Issuer is not an “investment company” which is required to be
registered under the Investment Company Act.

(v) The Issuer is not in violation of its organizational documents or in breach
or violation of or in default under the Indenture, the Securities Account
Control Agreement or any contract or agreement to which it is a party or by
which it or any of its assets may be bound, or any applicable statute or any
rule, regulation or order of any court, government agency or body having
jurisdiction over the Issuer or its properties, the breach or violation of which
or default under which would have a material adverse effect on the validity or
enforceability of this Agreement or the performance by the Issuer of its duties
hereunder.

(b) The Collateral Manager hereby represents and warrants to the Issuer as
follows:

(i) The Collateral Manager is a corporation duly organized, validly existing and
in good standing under the laws of the State of Maryland and has full corporate
power and authority to own its assets and to transact the business in which it
is currently engaged and is duly qualified as a corporation and is in good
standing under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires, or the performance of this
Agreement would require such qualification, except for those jurisdictions in
which the failure to be so qualified, authorized or licensed would not have a
material adverse effect on the ability of the Collateral Manager to perform its
obligations under, or on the validity or enforceability of, this Agreement and
the provisions of the Indenture applicable to the Collateral Manager.

(ii) The Collateral Manager has the necessary power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
has the necessary power to perform its obligations under the provisions of the
Indenture applicable to the Collateral Manager and has taken

 

21



--------------------------------------------------------------------------------

all necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder and has taken all necessary corporate
action in order to perform its obligations under the terms of the Indenture
applicable to the Collateral Manager. No consent of any other person, including,
without limitation, creditors of the Collateral Manager, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Collateral Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement or the
obligations required hereunder or the performance of its obligations under the
terms of the Indenture applicable to the Collateral Manager. This Agreement has
been, and each instrument and document required hereunder will be, executed and
delivered by a duly authorized officer of the Collateral Manager, and this
Agreement constitutes, and each instrument and document required hereunder when
executed and delivered by the Collateral Manager hereunder will constitute, the
valid and legally binding obligations of the Collateral Manager enforceable
against the Collateral Manager in accordance with their terms, subject, as to
enforcement, to (a) the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights, as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Collateral Manager and (b) general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).

(iii) The execution, delivery and performance of this Agreement and the
performance by the Collateral Manager of the terms of the Indenture applicable
to it will not violate any provision of any existing law or regulation binding
the Collateral Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Collateral Manager, or the
organizational documents of, or any securities issued by, the Collateral Manager
or of any mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Collateral Manager is a party or by which the
Collateral Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on the ability of the Collateral Manager to
perform its obligations under or the validity or enforceability of this
Agreement or the provisions of the Indenture applicable to the Collateral
Manager, and will not result in or require the creation or imposition of any
lien on any of its property, assets or revenues pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

(iv) Except as otherwise disclosed, there is no charge, investigation, action,
suit or proceeding before or by any court pending or, to the best knowledge of
the Collateral Manager, threatened that, if determined adversely to the
Collateral Manager, would have a material adverse effect upon the performance by
the Collateral Manager of its duties under, or on the validity or enforceability
of, this Agreement.

 

22



--------------------------------------------------------------------------------

(v) The Collateral Manager is not in violation of its organizational documents
or in breach or violation of or in default under any contract or agreement to
which it is a party or by which it or any of its property may be bound, or any
applicable statute or any rule, regulation or order of any court, government
agency or body having jurisdiction over the Collateral Manager or its
properties, the breach or violation of which or default under which would have a
material adverse effect on the validity or enforceability of this Agreement or
the performance by the Collateral Manager of its duties hereunder.

18. Observation Rights.

The Issuer covenants and agrees that, upon written request by the Collateral
Manager, the Issuer will promptly provide the Collateral Manager with copies of
the minutes of any meeting of the Board of Managers of the Issuer and any
written materials presented or reviewed at any such meeting; provided that the
Issuer will have no such obligation in respect of any meeting that relates
solely to matters of an administrative or routine nature that would have no
material effect on the Collateral Manager.

19. Notices.

Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing (including by telecopy) and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
registered or certified mail, postage prepaid, return receipt requested, or, in
the case of notice by facsimile or electronic mail, when received in legible
form (as evidenced by the sender’s written record of a telephone call to the
recipient in which the recipient acknowledged receipt of such facsimile or
electronic mail message), in each case addressed as set forth below:

 

  (a) If to the Issuer:

Locust Street Funding LLC Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Telephone: (215) 495-1169

Telecopy: (215) 222-4649

Attention: Gerald F. Stahlecker

 

23



--------------------------------------------------------------------------------

Electronic Mail: jerry.stahlecker@franklinsquare.com

With a copy to:

Sutherland Asbill & Brennan LLP

999 Peachtree Street, NE

Atlanta, Georgia 30309

Telephone: (404) 853-8483

Telecopy: (404) 853-8806

Attention: Eric Fenichel, Esq.

 

  (b) If to the Collateral Manager:

FS Investment Corporation Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Telephone: (215) 495-1169

Telecopy: (215) 222-4649

Attention: Gerald F. Stahlecker

Electronic Mail: jerry.stahlecker@franklinsquare.com

with a copy to:

Sutherland Asbill & Brennan LLP

999 Peachtree Street, NE

Atlanta, Georgia 30309

Telephone: (404) 853-8483

Telecopy: (404) 853-8806

Attention: Eric Fenichel, Esq.

 

  (c) If to the Trustee:

Citibank, N.A.

388 Greenwich Street, 14th Floor

New York, New York 10013

Telephone: (212) 816-5680

Telecopy: (212) 816-5527

Attention: Global Transaction Services – Locust Street Funding LLC

 

  (d) If to the Collateral Administrator

Virtus Group, LP

5400 Westheimer Court, Suite 760

Houston, Texas 77056

Telecopy: (866) 816-3203

 

24



--------------------------------------------------------------------------------

Attention: Locust Street Funding LLC

 

  (e) If to the Noteholders:

At their respective addresses set forth on the Register.

Any party may alter the mailing address, facsimile number or electronic mail
address to which communications or copies are to be sent by giving notice of
such change of address in conformity with the provisions of this Section 19 for
the giving of notice.

20. Binding Nature of Agreement; Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns as provided herein.

21. Entire Agreement; Amendments.

This Agreement contains the entire agreement and understandings among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. Notwithstanding any term or condition
hereof, the Collateral Manager is not and shall not be considered a party to the
Indenture and shall only have the obligations expressly set forth herein and in
the Indenture pursuant to Section 7.9(b) of the Indenture. None of the Trustee,
any Secured Party or any Noteholder shall have any right or claim arising out of
any action or failure to act by the Collateral Manager hereunder (other than as
a result of the assignment by the Issuer of certain of its rights hereunder to
secure repayment of the Class A Notes pursuant to the Grant under the
Indenture). The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing by the parties hereto. The provisions of Article VIII of the Indenture
relating to the requirement that the Collateral Manager consent to any
amendments thereof are incorporated in this Agreement.

22. Conflict with the Indenture.

In the event that this Agreement requires any action to be taken with respect to
any matter and the Indenture requires that a different action be taken with
respect to such matter, and such actions are mutually exclusive, the provisions
of the Indenture in respect thereof shall control.

23. Subordination.

The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
Article XI of the

 

25



--------------------------------------------------------------------------------

Indenture and each of the Collateral Manager and Issuer hereby consents to the
assignment of this Agreement as provided in Article XV of the Indenture and the
Collateral Manager agrees to the provisions of Section 15.1(f) of the Indenture.

24. Governing Law; Submission to Jurisdiction; Venue, Etc.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

With respect to Proceedings relating to this Agreement, each party irrevocably
(i) submits to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City and (ii) waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS TO
EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 19 OF THIS AGREEMENT. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

25. Indulgences Not Waivers.

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

26. Costs and Expenses.

The reasonable costs and expenses (including the fees and disbursements of
counsel and accountants) incurred by the Collateral Manager in connection with
the negotiation and preparation of and the execution of this Agreement, and all
matters incident thereto, shall be borne by the Issuer.

 

26



--------------------------------------------------------------------------------

27. Titles Not to Affect Interpretation.

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

28. Execution in Counterparts.

This Agreement may be executed in any number of counterparts by facsimile or
other written form of communication, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

29. Provisions Separable.

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

30. Number and Gender.

Words used herein, regardless of the number and gender specifically used, will
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

31. Survival of Representations, Warranties and Indemnities.

Each representation and warranty made or deemed to be made herein or pursuant
hereto, and each indemnity provided for hereby, shall survive indefinitely.

32. No Recourse.

The Collateral Manager hereby acknowledges and agrees that the Issuer’s
obligations hereunder shall be solely the corporate obligations of the Issuer,
and the Collateral Manager shall not have any recourse to any of the directors,
officers, employees, shareholders or Affiliates of the Issuer with respect to
any expenses, losses, damages, judgments, assessments, costs, demands, charges,
claims, liabilities, indemnities or other obligations in connection with any
transactions contemplated hereby. Notwithstanding any other provision of this
Agreement, recourse in respect of any obligations of the Issuer hereunder shall
be limited to the Collateral applied in accordance with the Priority of Payments
and on the exhaustion thereof all claims against the Issuer arising from this
Agreement or any transactions contemplated hereby shall be extinguished and
shall not thereafter revive. This Section 32 shall survive the termination of
this Agreement.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

FS INVESTMENT CORPORATION,

as Collateral Manager

By:   /s/ Gerald F. Stahlecker  

Name: Gerald F. Stahlecker

Title: Executive Vice President

 

[Signatures continue on next page.]

[Signature Page to Collateral Management Agreement]

 

28



--------------------------------------------------------------------------------

LOCUST STREET FUNDING LLC,

as Issuer

By:   /s/ Gerald F. Stahlecker  

Name: Gerald F. Stahlecker

Title: Executive Vice President

[Signature Page to Collateral Management Agreement]

 

29